       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 1 of 16



                       UNITED STATES DISTRICT COURT

                          DISTRICT OF CONNECTICUT


RANDALL PEACOCK,                        :
    Plaintiff,                          :
                                        :
      v.                                :   Case No. 3:18cv406 (VLB)
                                        :
DANNEL MALLOY, ET AL.,                  :
    Defendants.                         :


                             RULING AND ORDER

      Plaintiff Randall Peacock was confined at Brooklyn Correctional Institution

when he initiated this civil rights action. He has filed an amended complaint

naming Governor Ned Lamont, Lieutenant Governor Susan Bysiewicz, Attorney

General William Tong, Commissioner of Correction Rollin Cook, Chief State’s

Attorney Kevin T. Kane, Director of Parole and Community Services Joseph

Haggan, Chairman of the Board of Pardons and Paroles Carleton J. Giles and

Special Management Unit Parole Officer Frank Mirto as defendants.       See Am.

Compl., Doc. No. 14. On November 20, 2019 and December 31, 2019, Plaintiff filed

exhibits to supplement the amended complaint. See Doc. Nos. 16, 17. On April

13, 2020, Plaintiff filed a motion for leave to file a second amended complaint.

See Mot. Amend, Doc. No. 16. For the reasons set forth below, the court will deny

the motion to amend and dismiss the first amended complaint.

I.    Motion for Leave to Amend [Doc. No. 18]

      Plaintiff seeks leave to file a second amended complaint to add a claim

regarding a parole hearing that occurred on January 31, 2020.   See Mot. Amend

at 1-2. Peacock alleges that during the hearing, a panel of three members of the
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 2 of 16



Board of Pardons and Paroles voted him to be released on parole on or after

February 29, 2020.   See id.; Ex., Doc. No. 18-1. As of April 13, 2020, he had not

been released on parole. See Mot. Amend. at 2. Plaintiff requests that the Court

direct the Department of Correction to immediately release him to a halfway

house. See id. at 3. Plaintiff has not attached a proposed amended complaint to

the motion.

      Because Plaintiff has already amended the complaint once, he does not a

have a right to amend the complaint without leave of Court. Rule 15(a)(2) of the

Federal Rules of Civil Procedure provides that after the time to amend as of

course has passed, "[t]he court should freely" grant leave to amend "when justice

so requires." Rule 15(a)(2), Fed. R. Civ. P.   “A district court has discretion to

deny leave for good reason, including futility, bad faith, undue delay, or undue

prejudice to the opposing party.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 200 (2d Cir. 2007 (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). The Court

concludes that justice does not require granting Plaintiff leave to file a second

amended complaint.

      The claim and relief sought in the motion are unrelated to the underlying

claims in the complaint that are addressed to Plaintiff’s sentence of imprisonment

and period of special parole.     Moreover, Plaintiff does not assert that any

defendant named in the first amended complaint was involved in the decision on

January 31, 2020, to grant him release on parole or was aware of the delay in his

release on parole. Nor has Plaintiff alleged that he attempted to address the


                                        2
          Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 3 of 16



issue involving his release with any defendant or other prison or parole board

official informally or formally by filing a grievance. In addition, it is apparent that

the sole request for relief, his immediate release to a halfway house, is moot.

      The State of Connecticut Department of Correction’s website reflects that

Plaintiff is no longer confined in a prison facility in Connecticut and has been

released to a temporary community housing program called the Chrysalis

Center.1 On May 21, 2020, Plaintiff filed a notice indicating his new address in

Hartford, Connecticut.    See Notice, Doc. No. 22.      The Court concludes that it

would be futile to permit Plaintiff to file a second amended complaint to add a

claim that is not asserted against any named defendant and to add a request for

relief that is moot. See, e.g., Lucente v. I.B.M. Corp., 310 F.3d 243, 258 (2d Cir.

2002) (a proposed amendment would be futile “if the proposed claim could not

withstand a motion to dismiss for failure to state a claim upon which relief may be

granted”); Rosen v. Pallito, No. 2:13-CV-277, 2015 WL 4665628, at *7–8 (D. Vt. Aug.

6, 2015) (denying motion to amend to add claim for prospective injunctive relief

on ground of futility because request for relief was moot).         Accordingly, the

motion to amend is denied.

II.   Amended Complaint [Doc. No. 14]



      1  Information regarding Plaintiff’s current location as listed on the State of
Connecticut Department of Correction’s website may found at
http://portal.ct.gov/DOC (last visited May 25, 2020) using Plaintiff’s CT DOC
Inmate Number - 91208. Information about Chrysalis Center may be found at
https://portal.ct.gov/DOC/Miscellaneous/Parole-and-Community-Services within
the Directory of Community Providers.

                                          3
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 4 of 16



      Plaintiff challenges his eleven-year term of imprisonment and the period of

special parole to be served after his eleven-year term of imprisonment. For relief,

he seeks monetary damages and an injunction.

      A.    Facts

      On June 18, 2013, Plaintiff pleaded guilty to two counts of sexual contact

with a child in violation of Connecticut General Statutes § 53-21(a)(2).   See Am.

Compl. at 2 ¶ 1(c); Peacock v. Warden, No. CV144006142, 2016 WL 7742925, at *1

(Conn. Super. Ct. Nov. 30, 2016). A judge imposed two concurrent sentences of

twelve years of imprisonment followed by ten years of special parole. Id. On

December 20, 2013, a judge vacated the sentences imposed on June 18, 2013

because the total effective sentence on each count was in excess of that allowed

pursuant to statute (twenty years) and resentenced Plaintiff to six years of

imprisonment on the first count of illegal sexual contact with a victim and six

years of imprisonment followed by ten years of special parole on the second

count. Id. at ¶ 1(c) – 1(d); Peacock, 2016 WL 7742925, at *1. These sentences

were to be served consecutively. Id.

      On September 29, 2017, Plaintiff filed a motion to correct illegal sentence.

Am. Compl. at 6 ¶ 1(p). On March 14, 2018, a Superior Court judge granted the

motion, vacated the prior sentences and imposed concurrent sentences of six

years of imprisonment on the first count of illegal sexual contact with a victim

and eleven years of imprisonment followed by nine years of special parole on the

second count. Id. In December 2018, Plaintiff filed a new motion to correct illegal


                                         4
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 5 of 16



sentence.   Id. at ¶ 1(q).   A judge denied the motion on the ground that the

argument raised by Plaintiff did not challenge his sentence but rather his

underlying conviction and should have been raised in a habeas petition. Id.

      In his notices/letters to the Court, Plaintiff references changes that the

Connecticut legislature made to Conn. Gen. Stat. § 54-125e, which governs

various aspects of special parole, that became effective October 1, 2018, and

changes that the Connecticut legislature made to various special parole and

parole discharge statutes, including Conn. Gen. Stat. § 54-125e, that became

effective October 1, 2019. See Notices, Doc. Nos. 16-17.

      B.     Standard of Review

      Pursuant to 28 U.S.C. § 1915A(b), the Court must review prisoner civil

complaints against governmental actors and “dismiss ... any portion of [a]

complaint [that] is frivolous, malicious, or fails to state a claim upon which relief

may be granted,” or that “seeks monetary relief from a defendant who is immune

from such relief.” Id. The Court applies this standard of review “to all civil

complaints brought by prisoners against governmental officials or entities

regardless of whether the prisoner has paid [a] filing fee.” Shakur v. Selsky, 391

F.3d 106, 112 (2d Cir. 2004) (internal quotation marks and citation omitted). In

undertaking this review, the court is obligated to “construe” complaints filed by

pro se prisoners “liberally and interpret[] [them] to raise the strongest arguments

that they suggest.” Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013)

(internal quotation marks and citation omitted).


                                         5
         Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 6 of 16



       Rule 8 of the Federal Rules of Civil Procedure requires that a complaint

contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although detailed allegations are not

required, a complaint must include enough facts “to state a claim to relief that is

plausible on its face. A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (internal quotation marks and citations omitted).                A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of

a   cause       of   action’   or   ‘naked   assertion[s]’    devoid   of    ‘further   factual

enhancement,’” does not meet the facial plausibility standard. Id. (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

       C.        Discussion

       Plaintiff contends that the judge’s imposition of the period of special parole

in addition to the eleven-year term of imprisonment violated the Double Jeopardy

Clause of the Fifth Amendment and was excessive in violation of the Due Process

Clause of the Fourteen Amendment. See Am. Compl. at 2, 4, 8 ¶¶ 1b, 1j, 1u. The

Court liberally construes Plaintiff’s claim that his sentence is excessive as a

claim under the Eighth Amendment, made applicable to the states by the

Fourteenth Amendment.               See U.S. amend. VIII (“Excessive bail shall not be

required, nor excessive fines imposed, nor cruel and unusual punishments

inflicted.”);        Robinson v.       California, 370       U.S.   660,      666       (1962).


                                               6
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 7 of 16



      In his Notices/Letters to the Court, Plaintiff contends that changes in

Connecticut statutes governing periods of special parole and discharge on parole

prior to the completion of a term of imprisonment suggest that the imposition of

the period of special parole violated his rights under the Double Jeopardy Clause

of the Fifth Amendment and under the Equal Protection Clause of the Fourteenth

Amendment. See Notice, Doc. No. 16, at 1; Notice, Doc. No. 17, at 3. Plaintiff also

challenges the conditions to which a parolee must agree to abide by during his or

her release on parole as violative of the Due Process Clause of the Fourteenth

Amendment. See Am. Compl. at 9-10 ¶ 1x.

            1.     Challenge to Period of Special Parole

      Plaintiff seeks monetary damages to compensate him for having been

illegally sentenced to a period of special parole. He also seeks an order that the

Court to vacate the nine-year period of special parole that he must serve after he

serves the eleven-year term of imprisonment imposed by a judge during his re-

sentencing on March 14, 2018. Am. Compl. at 10.

                   a.    Monetary Relief

      In Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held that:

             [I]n order to recover damages for [an] allegedly
      unconstitutional conviction or imprisonment, or for other harm
      caused by actions whose unlawfulness would render a
      conviction or sentence invalid, a § 1983 plaintiff must prove
      that the conviction or sentence has been reversed on direct
      appeal, expunged by executive order, declared invalid by a
      state tribunal authorized to make such determination, or called
      into question by a federal court's issuance of a writ of habeas
      corpus, 28 U.S.C. § 2254. A claim for damages bearing that
      relationship to a conviction or sentence that has not been so

                                        7
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 8 of 16



      invalidated is not cognizable under § 1983. Thus, when a state
      prisoner seeks damages in a § 1983 suit, the district court
      must consider whether a judgment in favor of the plaintiff
      would necessarily imply the invalidity of his conviction or
      sentence; if it would, the complaint must be dismissed unless
      the plaintiff can demonstrate that the conviction has already been
      invalidated.

Id. at 486-87 (footnote omitted).    Any determination by this Court that the

imposition of the term of special parole during Plaintiff’s resentencing in March

2018 violated the Double Jeopardy Clause of the Fifth Amendment, the Equal

Protection Clause of the Fourteenth Amendment or the Cruel and Unusual

Punishments Clause of the Eighth Amendment would necessarily imply the

invalidity of Plaintiff’s sentence. There are no facts to suggest that Plaintiff’s

current sentence consisting of a term of imprisonment of eleven years followed

by a nine-year period of special parole has been invalidated or overturned in state

court. As such, Heck bars Plaintiff’s request for monetary damages based on a

challenge to his period of special parole as violative of Fifth, Eighth and

Fourteenth Amendments.       The request for monetary damages is dismissed

without prejudice. See 28 U.S.C. § 1915A(b)(1).

                   b.    Injunctive Relief

      Plaintiff asks the Court to vacate the nine-year period of special parole that

he must serve after he serves the eleven-year term of imprisonment imposed by a

judge during his re-sentencing on March 14, 2018.        Am. Compl. at 10.      The

Supreme Court has consistently held that “a prisoner in state custody cannot use

a § 1983 action to challenge ‘the fact or duration of his confinement[]’” and must


                                         8
        Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 9 of 16



seek relief by filing a “federal habeas corpus . . . or appropriate state relief

instead” after exhausting available state remedies. Wilkinson v. Dotson, 544 U.S.

74, 78 (2005) (internal parentheses omitted) (quoting Preiser v. Rodriguez, 411

U.S. 475, 489 (1973) and citing Wolff v. McDonnell, 418 U.S. 539, 554

(1974); Heck, 512 U.S. at 481; Edwards v. Balisok, 520 U.S. 641, 648 (1997)). In

Wilkinson, inmates challenged the constitutionality of administrative decisions

denying them parole eligibility. The Supreme Court concluded that the inmates

could pursue their claims under section 1983 rather than in a habeas petition

because they did not seek an “injunction ordering ... immediate or speedier

release into the community” and “a favorable judgment [would] not ‘necessarily

imply the invalidity of [their] conviction[s] or sentence[s].’” 544 U.S. at 82.

      Here, Plaintiff challenges the term of special parole that a judge imposed in

conjunction with his sentence of eleven years of imprisonment.            The request

seeking to invalidate the period of special parole imposed during his re-

sentencing in March 2018 must be pursued in a petition for writ of habeas corpus

under to 28 U.S.C. § 2254 in this court or through a petition or motion filed in

state court.   See, e.g., Conley v. Alexander, No. 3:18-CV-294 (VAB), 2020 WL

1514834, at *3 (D. Conn. Mar. 30, 2020) (“A challenge to the plaintiff’s sentence

and request for release from the term of special parole must be made in a petition

for writ of habeas corpus under 28 U.S.C. § 2254.”) (citations omitted).

      The Court will not construe this action as a federal habeas petition,

however, because Plaintiff does not allege that he has fully exhausted his


                                           9
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 10 of 16



available state court remedies as to the Constitutional challenges to the period of

special parole imposed in addition to the eleven-year term of imprisonment.

Plaintiff asserts that he filed a motion to correct illegal sentence in December

2018 to challenge his March 14, 2018 sentence but a judge denied the motion on

the ground that his claim was a challenge to his conviction and not to his

sentence and needed to be raised in a state habeas petition. Plaintiff does not

allege that he appealed the denial of the motion to correct illegal sentence or that

he filed a state habeas petition.2   The claim for relief seeking to vacate the nine-

year period of special parole imposed during his re-sentencing on March 14, 2018

is dismissed without prejudice. See 28 U.S.C. § 1915A(b)(1).



      2   The State of Connecticut Judicial Branch reflects that on April 8, 2014,
Plaintiff filed a state habeas petition in the Connecticut Superior Court for the
Judicial District of Tolland challenging his convictions and sentences for two
counts of sexual contact with a child on the ground of ineffective assistance of
trial counsel. See Peacock v. Warden, State Prison, Docket No. TSR-CV14-
4006142-S (Pet. Writ Habeas Corpus, Docket Entry 101.00); Peacock, 2016 WL
7742925, at *1-3. On November 30, 2016, a judge denied the petition. See
Peacock, Docket No. TSR-CV14-4006142-S (Mem. Decision, Docket Entry 117.00);
Peacock, 2016 WL 7742925, at *3. On May 22, 2018, the Connecticut Appellate
Court affirmed the decision denying the habeas petition. See Peacock v. Comm'r
of Correction, 182 Conn. App. 901, 184 A.3d 339 (2018). Plaintiff did not file a
petition for certification to appeal the decision of the Connecticut Appellate Court
to the Connecticut Supreme Court. See Peacock, Docket No. TSR-CV14-4006142-
S. On June 13, 2018, Plaintiff filed a second state habeas petition. See Peacock
v. Comm’r of Correction, Docket No. TSR-CV18-4009586-S. On December 5, 2018,
a judge entered a judgment of dismissal. There is no indication that Plaintiff
appealed the judgment of dismissal. On January 14, 2020, Plaintiff filed a third
state habeas petition. See Peacock v. Comm’r of Correction, Docket No. TSR-
CV20-5000501-S. That petition remains pending. Information pertaining to these
state habeas petitions is available at: http://www.jud.ct.gov/judt.htm under
Superior Court Case Look Up, Civil/Family/Housing/Small Claims, By Docket
Number, using TSR-CV14-4006142-S; TSR-CV18-4009586-S; TSR-CV20-5000501-
S. (Last visited May 25, 2020).
                                           10
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 11 of 16



             2.    Challenge to Conditions of Parole

      Peacock claims that the requirement that an inmate must agree to certain

conditions of his or her parole that are contained on a Board of Pardons and

Paroles form prior to being released by the Department of Correction on parole

violates the Due Process Clause of the Fourteenth Amendment. Am. Compl. at 9.

He asks the Court to ensure that neither the state court nor the board of parole

impose conditions requiring supervision. Id. at 10.

      Connecticut General Statutes § 54-124a(a)(1) provides in relevant part:

“There shall be a Board of Pardons and Paroles within the Department of

Correction, for administrative purposes only.” Section 54-124a(f), in relevant

part, grants the Board the “independent decision-making authority to ... (2)

establish conditions of parole or   specific parole supervision   ...”    Further,

Connecticut General Statutes § 54-126 authorizes the Board to “establish such

rules and regulations as it deems necessary, upon which such convict may go

upon parole, and the panel for the particular case may establish special

provisions for the parole of a convict.”

      Connecticut General Statutes § 54-125e governs the conditions, violations,

duration and disposition of special parole. Under section 125e(b)(2), “[t]he Board

of Pardons and Paroles may require that a person who is sentenced to a term of

imprisonment of more than two years followed by a period of special parole

“comply with the requirements of Connecticut General Statutes § 53a-30(a),”

recommended by the court at sentencing. Further, “[a]ny person sentenced to a


                                           11
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 12 of 16



period of special parole shall also be subject to such rules and conditions as may

be established by the Board of Pardons and Paroles or its chairperson pursuant

to” Connecticut General Statutes § “54-126.” 3

      Peacock states that one of the conditions that an inmate must agree to

prior to release on parole is that he or she may be subjected to undergoing a

polygraph test at any time during the period he or she is on parole. Am. Compl.

at 9. If a parolee refuses to take a polygraph test, he or she may be found in

violation of a term of his or her probation and returned to prison.          Id. at 10.

Peacock believes such a condition is illegal because polygraph results are not

reliable and cannot be used in court. Id. at 9.

      Peacock asserts this claim generally and does not make specific

allegations regarding any terms or conditions of parole that may have been

imposed on him by a court or a parole officer or the Board of Pardons and

Paroles.   The Court concludes that Plaintiff lacks standing to challenge the

conditions that Director of Parole and Community Services Haggan, Board of

Pardons and Paroles Chairman Giles or Unit Manager Mirto might impose on

inmates, including himself, when released on parole.

      Under Article III, Section Two of the United States Constitution, the

jurisdiction of federal courts is limited to certain “Cases” and “Controversies.”

U.S. Const. art. III, § 2. This restriction on federal jurisdiction requires a party to



      3  Given the discretion afforded to the Board of Pardons and Paroles under
these statutes to set or establish conditions of parole, it is evident that a parolee
has no liberty interest in the type of condition or conditions that may or may not
                                          12
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 13 of 16



have standing---"the requisite personal interest that must exist at the

commencement of the litigation.” Friends of Earth, Inc. v. Laidlaw Environmental

Services (TOC), Inc., 528 U.S. 167, 189 (2000) (internal quotation marks and

citations omitted).

      “To establish Article III standing, an injury must be ʻconcrete, particularized

[in that it affects the plaintiff in a personal and individual way], and actual or

imminent; fairly traceable to the challenged action; and redressable by a

favorable ruling.’” Clapper v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013) (quoting

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149 (2010)). Thus, the injury

may not be speculative and “allegations of possible future harm” are insufficient.

Id. (citations and internal quotation marks omitted). Only when the “threatened

injury” is “certainly impending” will it “constitute injury in fact.” Id.

      Courts have consistently held that a pro se litigant does not have standing

to sue on behalf of other litigants. See Singleton v. Wulff, 428 U.S. 106, 114 (1976)

(“Ordinarily, one may not claim standing in this Court to vindicate the

constitutional rights of some third party”) (internal quotation marks and citations

omitted); Hollingsworth v. Perry, 570 U.S. 693, 707–08 (2013) (“[i]n the ordinary

course, a litigant must assert his or her own legal rights and interests, and cannot

rest a claim to relief on the legal rights or interests of third parties”) (internal

quotation marks and citation omitted); Am. Psychiatric Ass'n v. Anthem Health

Plans, Inc., 821 F.3d 352, 358 (2d Cir. 2016) (“Another prudential [limit on standing



be imposed by the Board.
                                           13
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 14 of 16



is the] principle is that a plaintiff may ordinarily assert only his own legal rights,

not those of third parties.”). In addition, a litigant in federal court has a right to

act as his own counsel pursuant to 28 U.S.C. § 1654, but a non-attorney has no

authority to appear as an attorney for others. See United States ex rel. Mergent

Servs. v. Flaherty, 540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is not

licensed as an attorney may not appear on another’s behalf in the other’s

cause.”); Eagle Assocs. v. Bank of Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991)

(Section 1654 “does not allow for unlicensed laymen to represent anyone else

other than themselves”) (internal quotation omitted).

      Thus, Plaintiff may not assert claims on behalf of anyone other than

himself. Accordingly, to the extent that the plaintiff attempts to assert claims on

behalf of other inmates who have been or may be released on parole subject to

certain conditions, those claims are dismissed. See 28 U.S.C. § 1915A(b)(1).

      At the time of the allegations asserted in the amended complaint, Plaintiff

had not been released on parole. Furthermore, Plaintiff does not allege that prior

to filing this action, any defendant had imposed conditions on a term of parole or

special parole that he would serve in the future.    Thus, Plaintiff has not alleged

that, as of the filing of the amended complaint, he had suffered an injury that was

actual or imminent, was caused by the defendants or could be redressed in this

action. Whether Plaintiff might suffer an injury in the future due to the imposition

of any conditions to be followed after being released on parole by Director of

Parole and Community Services Haggan, Board of Pardons and Paroles


                                         14
        Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 15 of 16



Chairman Giles, Unit Manager Mirto or a parole officer within Unit Manager

Mirto’s office, is speculative. The plaintiff does not, therefore, have standing to

bring a claim to challenge the nature of the conditions of parole that he claims are

often imposed on parolees and might be imposed on him by one or more of the

defendants. Absent Article III standing, the court lacks subject matter jurisdiction

over the conditions of parole claim that is personal to Plaintiff and is asserted

under the Due Process Clause of the Fourteenth Amendment.             The claim is

dismissed without prejudice. See 28 U.S.C. § 1915A(b)(1).

                                      ORDERS

        The Court enters the following orders:

        (1)   The Motion for Leave to File a Second Amended Complaint, [Doc. No.

18], is DENIED on the ground that under Rule 15(a)(2), Fed. R. Civ. P. it would be

futile to permit Plaintiff to file an amended complaint to add a claim that is not

asserted against any named defendant and to add a request for relief that is

moot.

        The claim asserted in the amended complaint, [Doc. No. 14], that the

imposition of a period of special parole in addition to a term of imprisonment

constituted a separate sentence in violation of the prohibition against double

jeopardy under the Fifth Amendment, was excessive in violation of the Cruel and

Unusual Punishments Clause of the Eighth Amendment, made applicable to the

states through the Due Process Clause of the Fourteenth Amendment, and

violated the Fourteenth Amendment’s Equal Protection Clause and the claim


                                         15
       Case 3:18-cv-00406-VLB Document 23 Filed 06/05/20 Page 16 of 16



asserted in the amended complaint, [Doc. No 14], pertaining to conditions of

parole that might be imposed on Plaintiff or other inmates in the future as

asserted under the Due Process Clause of the Fourteenth Amendment, are

DISMISSED without prejudice under 28 U.S.C. § 1915A(b)(1). Because the Court

has dismissed all federal claims, it declines to exercise supplemental jurisdiction

over any state law claims. See 28 U.S.C. § 1367; Lundy v. Catholic Health Sys. of

Long Island, Inc., 711 F.3d 106, 117-18 (2d Cir. 2013).

      (2)    The Clerk is directed to enter judgment for the Defendants and close

this case.

      SO ORDERED at Hartford, Connecticut this 5th day of June, 2020.

                                       ___________/s/___________________
                                       VANESSA L. BRYANT
                                       UNITED STATES DISTRICT JUDGE




                                         16
